Citation Nr: 1432453	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 17, 2010 and in excess of 70 percent from June 17, 2010 until July 31, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A February 2010 rating decision denied entitlement to service connection for PTSD and for depression and anxiety.  A May 2010 rating decision granted service connection for PTSD and assigned a 50 percent rating, effective June 11, 2009.  In May 2010, the Veteran withdrew the claim of service connection for depression and anxiety.

In June 2010, the Veteran claimed entitlement to a TDIU.  In a December 2010 decision, the RO denied entitlement to a TDIU and continued the previously assigned 50 percent rating for PTSD.  A notice of disagreement (NOD) regarding a TDIU and the initial 50 percent rating assigned for PTSD was received in January 2011.  The RO issued a statement of the case (SOC) in June 2011.

After the Veteran was afforded additional VA examinations regarding the severity of his service-connected disabilities and the impact of the disabilities on his employability, a May 2012 RO decision increased the assigned rating for PTSD to 70 percent, effective November 10, 2011; and a July 2012 RO decision granted an earlier effective date of June 17, 2010 for the increased, 70 percent rating for PTSD.  Finally, an August 2012 decision granted a 100 percent schedular rating for PTSD, effective August 1, 2012.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for PTSD prior to August 1, 2012 remains in appellate status.  The RO also readjudicated the claim for a TDIU in an August 2012 supplemental SOC (SSOC).  	

In July 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to higher initial disability ratings for PTSD prior to August 1, 2012 when a 100 percent schedular rating was assigned based on the report of a private psychologist, whom the Veteran saw on one prior occasion in April 2010.  He asserts that as a result of his PTSD symptoms, he retired in 2008 and began receiving Social Security retirement benefits.

There may be pertinent outstanding treatment records from the Minneapolis VA Medical Center (VAMC).  During a January 2010 VA PTSD examination, the Veteran had initially denied having any social contacts, but later disclosed that he meets weekly at a local restaurant with a group of other Vietnam veterans.  Similarly, during an April 2010 private psychological evaluation, he reported meeting once a week with six to ten other Vietnam veterans in a restaurant, but does not see a VA therapist or attend a PTSD group meeting.  In addition, in July 2013 the Veteran also testified under oath that his meetings with other Vietnam veterans were "informal" and that no psychologist presided over the group.  

However, in statements to his treating VA clinical nurse specialist at the St. Cloud VAMC and to other VA examiners, he suggested that he participates in a VA PTSD support group.  For example, during a March 2010 initial psychiatric evaluation with his treating clinical nurse specialist, he stated that he "attends a peer support group with other Vietnam veterans in the Twin Cities."  A July 2010 mental health 

note reflects the Veteran's report that he "continues to go to his posttraumatic stress disorder support group in Minneapolis" and that he declined individual therapy because he "feels that the support group currently is adequate."  During a November 2011 VA PTSD examination, the Veteran stated that he "attends a weekly support group for PTSD at the Minneapolis VA [Health Care System].  

In summary, there is conflicting information as to whether the Veteran attends a PTSD support group at the Minneapolis VAMC and medical evidence of record from that facility is limited to records dated from May 2007 to January 2010.  Accordingly, to fulfill VA's duty to assist the Veteran, the AOJ should obtain treatment records dated from January 2010 through July 2012 from the Minneapolis VAMC, to include any records of his participation in PTSD support groups.

The record also contains conflicting information regarding the Veteran's work history.  His claim for TDIU benefits was received by VA in June 2010.  On his July 2010 application for increased compensation based on unemployability (VA Form 21-8940), he reported that he had worked at a Corvette business doing "auto repair" from 1999 to 2007 and that he had last worked full time in 2006.  An employment verification form, apparently completed by a family member in August 2010, verified his employment from 1999 to 2008, but identified the type of work performed as "marketing and sale" [sic].

During a January 2010 VA examination, he reported completing high school and taking two to three years of general and business administration classes at a community college shortly after service and that from 2002 to the present, he had run a Corvette repair shop.  He also reported that from 1998 to the present, he had owned some commercial real estate that houses three businesses that lease from him.  During an April 2010 VA examination for other claimed disabilities, he reported that his usual occupation was an auto mechanic and that he retired in 2009 due to age or duration of work and "medical (psychiatric problem)."  During the April 2010 private psychological evaluation, he related that he was working "part-time for his son in their Corvette automotive shop."    

At a VA primary care visit in October 2010, the Veteran reported being busy working on his car and reported that he "has a Corvette shop that does high performance tuning."  The physician commented that the Veteran was an "active individual."  During an October 2010 VA PTSD examination, he stated that his last job was helping his son run an auto repair shop, but he could not concentrate and was given a sales position.  The examiner noted that the Veteran had previously mentioned owning three rental properties and running a Corvette repair shop out of his home.  During an October 2010 VA general medical examination, he stated that he was "the owner" of a Corvette repair shop and commercial real estate, but had retired in 2008 due to a psychiatric problem.  At a March 2011 mental health visit, he told his treating clinical nurse specialist that he "goes to the shop several times a week to help out and it gets him out of the basement where he watches TV a lot."  During a November 2011 VA PTSD examination, he stated that he used to work in the auto repair business, but had not worked since 2008.  He reported that all of his psychiatric problems had made it "difficult for him to hold a job for any length of time."     

In summary, although the Veteran reported that he had not worked since 2008 and had not worked full-time since 2006, subsequent statements to treatment providers and VA examiners suggest that he was still "running" the Corvette repair shop and that he continued to retain an ownership interest in the business.  Therefore, the AOJ should give the Veteran an opportunity to further clarify when he last worked and to describe what role, if any, he continues to have in the Corvette repair shop business.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any ongoing treatment records from the Minneapolis VAMC dated from January 2010 through July 2012, including records of the Veteran's participation in any PTSD support groups.

2.  The Veteran's statements suggest that he continued to retain an ownership interest in his Corvette repair company after he reportedly stopped working in 2008.  Ask the Veteran to clarify when he last worked and to describe what role, if any, he continues to have in the Corvette repair shop business.

3.  After completion of the above action, the AOJ should readjudicate the claims on appeal.  If the benefits sought cannot be fully granted, issue a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



